Cole, J.
Section one, chapter 243, Laws of 1862, provides that all actions thereafter commenced in any court of this state, for the foreclosure or satisfaction of a mortgage upon real estate, shall be commenced, tried and determined in the county where the mortgaged premises, or some part thereof, are situated. This language is to clear and precise to admit of any doubt as to the intention of the legislature. That intention indubitably was, to prohibit the bringing of an action to foreclose a mortgage in any county other than the one where the mortgaged property, or some portion of it, was situated. The law was passed to do away with the effect of the decision in Pereles v. Albert, 12 Wis., 666. It. is claimed that this is a directory statute, and was not intended to deprive the circuit courts of jurisdiction of actions to foreclose mortgages on lands situated in counties other than the one in which the suit is brought. But the law is not susceptible of any such construction.
By the Court.■ — The judgment of the circuit court is reversed, and the caused remanded with directions to dismiss the complaint.